DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A mold assembly, comprising: 
a cavity that defines an inner space configured to receive a resin comprising metallic pigments; 
a protrusion disposed in the cavity and configured to define a hole of a molded object;
a first gate disposed at a first side of the cavity and configured to inject the resin into the inner space in a first direction to thereby define a weld line based on the metallic pigments being aligned in the first direction in a region where flows of the resin injected through the first gate meet together after being divided by the protrusion; 
a second gate disposed at a second side of the cavity and configured to inject the resin into the inner space in at least a second direction intersecting the first direction; 
a control unit configured to control injection of the resin through the second gate in the second direction toward the weld line to move the metallic pigments from at least a portion of the region where the weld line is defined; 

an overflow accommodating space configured to accommodate the resin flowing out of the inner space and to communicate with the inner space at a time point of opening or closing the second gate; and
a flow path that is configured to communicate between the overflow accommodating space and the inner space of the cavity, the flow path being defined at a position away from the second gate relative to the weld line such that a flow front end of the resin injected through the second gate is introduced into the overflow accommodating space after passing the weld line,
wherein the control unit is configured to: 
control the second gate to inject the resin between preset times before and after a time point at which the weld line is defined by injecting the resin through the first gate, and
change orientations of the metallic pigments by injecting the resin in the second direction toward the weld line through the second gate while the resin is injected through the first gate in the first direction,
wherein the protrusion includes first and second protrusions, and
wherein the second gate comprises:
a first injection port configured to inject the resin into the inner space in a direction different from the second direction to move the metallic pigments from an area where a first weld line is defined by flow of the resin around the first protrusion, and
a second injection port configured to inject the resin into the inner space in the second direction to move the metallic pigments from an area where a second weld line is defined by flow of the resin around the second protrusion. 


Allowable Subject Matter
Claims 1, 3-5, 7, 9, 14-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 1 for a mold assembly comprising a cavity with a first and second protrusion disposed in the cavity and configured to define holes of a molded object, “wherein the second gate comprises: a first injection port configured to inject the resin into the inner space in a direction different from the second direction… from an area where a first weld line is defined by flow of the resin around the first protrusion, and a second injection port configured to inject the resin into the inner space in the second direction… where a second weld line is defined by flow of the resin around the second protrusion”, were not disclosed in prior art.  
The prior art of Yoshiteru (JP2015131466A) – using English computer translation - teaches an injection molding cavity with two protrusions (Fig. 6a, 203a & 203b), with two weld lines (Fig. 6b, W1 & W2) created during injection, with two second gate injection ports (Fig. 6d, 208a & 208b) to each blur one of the weld lines while sending excess resin to an overflow space overflow accommodating unit (Fig. 6a-d, items 211a & 211b) to accommodate the resin excessively filled in the inner space and configured to communicate with the inner space [pages 12-16 in English transcript].
Yoshiteru is silent on providing resin from the second gate injection ports in different inlet directions, and for automated control of the inlet valves - or shutters - for the first gate, second gate injection ports, or the overflow spaces.  Yoshiteru is also silent on control of the valve open/close timing in relation to the injection cycle or with other valve controls. 
The prior art of Fukushima (US20110248426A1) teaches Fukushima teaches a mold assembly (Fig. 1; [0003]), comprising a cavity that defines an inner space configured to receive a resin [0007]; a protrusion disposed in the cavity and configured to define a hole of a molded object [Fig. 4D, center void], and a first gate disposed at a first side of the cavity (Fig. 4A, item 14A) and configured to inject the resin into the inner space in a first direction (Fig. 4A, item Sa; [0016]).  Fukushima teaches a second gate disposed at a second side of the cavity (Fig. 4A, item 14C; [0016]) and configured to inject the resin into the inner space in a second direction (Fig. 4A, item Sc) intersecting the first direction (Fig. 4A, item Sa); and a control unit (Fig. 1, item 80) to control injection of the resin through the second gate [0031] to prevent formation of the weld line based on the metallic pigments being aligned in the first direction [0012] in a region where flows of the resin injected through the first gate meet together after being divided by the protrusion [0012] wherein the control unit is configured to control the second gate to inject the resin [0044]. 
Fukushima teaches the control unit is configured to changes particle orientations by injecting the resin through the second gate in the second direction after the two flow heads merge [0012].  By continuing resin flow after the heads of two flows merge, Fukushima teaches particles at the contacting portion can be aligned at a surface along a direction of resin movement, creating an article without a weld line [0012].  Fukushima teaches convergence of two flow heads followed by a flow in the second direction in Figs. 5A-C that eliminates a weld line.  The first and second gates taught by Fukushima (Fig. 4C, items 14A, 14C) provide converging flows from two directions (Fig. 4C, items Sa, Sc).  Fukushima teaches that as the flow heads converge, “the molten molding material moves in a direction from greater dynamic pressure towards the smaller dynamic pressure. As a result, the molten molding material can be aligned at a surface of the molten molding material along a direction of movement of the molten molding material” [0012], which matches teachings of the instant case.  
The prior art of Nagaoka (US20050046060A1) teaches a numerical analysis method (Fig. 9, [0095]) that can control the resin entry gate timing to predict the occurrence of and eliminate weld lines [0011, 0154].  Nagaoka teaches the computer-aided simulation first gathers system data such as resin properties, temperatures, and flowrates [0103]; selecting a first-to-open regulation gate and staggering the opening and closing of other gates at preset times (Fig. 8; [0089]), then using those results (Fig. 9, item st14) to recalculate an improved result (Fig. 9, item st14; [0105]).
It would NOT have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to	integrate the teachings of Yoshiteru, Fukushima, and Nagaoka to lead to the rejection of claim 1.  No other prior art, alone or in combination, was discovered that would teach or make prima facie obvious the claim 1 elements for a mold assembly “wherein the second gate comprises: a first injection port configured to inject the resin into the inner space in a direction different from the second direction… from an area where a first weld line is defined by flow of the resin around the first protrusion, and a second injection port configured to inject the resin into the inner space in the second direction… where a second weld line is defined by flow of the resin around the second protrusion”.
Therefore, claim 1 is allowable, and the dependent claims 3-5, 7, 9, 14-16, and 18-20 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742